Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The word “can” renders the claim indefinite because what’s following thereafter is not positively ascertained in the claim.
Claims 2-20 are rejected because the claims inherent the deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadaharu et al (US 2016/0105090 A1).

Regarding claim 1, Sadaharu et al discloses an optical member driving mechanism (Figs. 1-14), comprising:
a movable portion (para [0035], 14), connected to an optical member (16);
a fixed portion (12), wherein the movable portion can move relative to the fixed portion (via 22, 24, see paras [0040], [0043]); and
a driving assembly (paras [0041], [0044]), configured to drive the movable portion (14) to move relative to the fixed portion (12).

Regarding claim 2, the optical member driving mechanism as claimed in claim 1, wherein the optical member (16) is configured to adjust an emission direction of light from an incident direction to an outgoing direction (due to rotations), and the driving assembly is configured to drive the movable portion to rotate around a rotation axis (see Fig. 1, along the axis of 22-24-24-22) relative to the fixed portion (12).

Regarding claim 3, the optical member driving mechanism as claimed in claim 2, wherein the rotation axis does not pass through the turning point of the light (the light will reflected off from 16, thus the rotation axis 22-24-24-22 as shown in Fig. 1 does not pass through the turning point of the light).

Regarding claim 4, the optical member driving mechanism as claimed in claim 2, wherein the optical member driving mechanism further comprises an elastic member (22 and 24), and the movable portion is movably connected to the fixed portion (12) by the elastic member (22 and 24 connects 12 and 14 as shown in Figs. 1, 13 and 14).

Regarding claim 5, the optical member driving mechanism as claimed in claim 4, wherein the fixed portion (12) has a first side (see Fig. 13, top side) and a second side (See Fig. 13, bottom side), the movable portion (14) is disposed between the first side (top side) and the second side (bottom side), and the elastic member (22) extends from the first side (top side) to the second side (bottom side).

Regarding claim 6, the optical member driving mechanism as claimed in claim 4, wherein the elastic member has a plate structure (22 and 24), and the extending direction of the elastic member is perpendicular or parallel to the incident direction (the extending direction of the elastic member can be either perpendicular or parallel depends on either along the axis of 22-22 or 24-24 in Fig. 13).

Regarding claim 7, the optical member driving mechanism as claimed in claim 4, wherein the elastic member (Fig. 13, torsion bars 22) comprises:
a first engaged section (beginning of 22), connected to the fixed portion (12);
a second engaged section (end of 22), connected to the movable portion (14);
a first curved section (the curved turn near 12a in Fig. 13), connected to the first engaged section (beginning of 22);
a second curved section (the curved turn near 32a in Fig. 13), connected to the second engaged section (end of 22); and an axis section (the turns between the first curved section and the second curved section), connected to the first curved section and the second curved section (see 22 connecting 

Regarding claim 10, the optical member driving mechanism as claimed in claim 2, wherein a gap (Fig. 13, between 14a and 14b) is formed between the optical member (optical member 16 is disposed on 14b) and the movable portion (14a and see para [0043] lines 1-2).

Regarding claim 11, the optical member driving mechanism as claimed in claim 2, wherein the driving assembly (Figs. 2 and 7) comprises:
a first electromagnetic driving member (10 permanent magnet) , disposed on the fixed portion (12); and
a second electromagnetic driving member (20), disposed on the movable portion (14a and 14b) and corresponding to the first electromagnetic driving member (see Fig. 9).

Regarding claim 12, the optical member driving mechanism as claimed in claim 11, wherein the driving assembly further comprises (shown in Fig. 2) a magnetic permeability member (18 drive coil), disposed on the movable portion (14a)  and between the second electromagnetic driving member (20) and the movable portion (14a).

Regarding claim 13, the optical member driving mechanism as claimed in claim 12, wherein the magnetic permeability member (18) has at least one extending portion that extends through the movable portion (see 18 extends through the movable portion 14a in Fig. 1).

Claims 1, 2, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2007/0024549 A1).
Regarding claim 1, Choi et al discloses an optical member driving mechanism (Figs. 1-14), comprising:
a movable portion (Fig. 2, 112), connected to an optical member (111);
a fixed portion (114), wherein the movable portion can move relative to the fixed portion (via 113); and
a driving assembly (115), configured to drive the movable portion to move relative to the fixed portion (para [0007]).

Regarding claim 2, the optical member driving mechanism as claimed in claim 1, wherein the optical member (16) is configured to adjust an emission direction of light from an incident direction to an outgoing direction (due to rotations), and the driving assembly is configured to drive the movable portion to rotate around a rotation axis relative to the fixed portion (para [0007]).

Regarding claim 16, the optical member driving mechanism as claimed in claim 2, wherein the fixed portion (114) comprises a base (120) and a housing (see Fig. 3), and the movable portion (112) is disposed between the base and the housing (see Fig. 3).

Regarding claim 17, the optical member driving mechanism as claimed in claim 16, wherein the base has a protrusion (Fig. 2, 124) and the housing has a hole (see Fig. 4, the elements 230 and 220 has a hole where 124 rests), wherein when the base is joined to the housing (see Fig. 4), the protrusion (124) passes through the hole (see Fig. 4, 124 passes through the hole).

Regarding claim 19, the optical member driving mechanism as claimed in claim 16, wherein the optical member driving mechanism further comprises a plurality of wires (see wires 125 shown Fig. 1) embedded in the base, and the base comprises a plurality of through holes (see holes between 111, 112), wherein at least a portion of the wires is exposed from the through hole (from the electrodes 115).

Regarding claim 20, the optical member driving mechanism as claimed in claim 19, wherein the wires have at least one interrupt region, and the interrupt region(115) is exposed from the through hole (see Fig. 2, 115 is exposed from the through hole).

Allowable Subject Matter
Claims 8, 9, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claims 8 and 9 are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the optical member driving mechanism further comprises a plurality of damping members, configured to suppress the vibration of the movable portion relative to the fixed portion and disposed on the fixed portion, the movable portion or the elastic member, wherein the optical member driving mechanism has a polygonal structure, and the damping members are disposed on the different corners as seen from the outgoing direction as seen from the incident direction or the outgoing direction as set forth in the claimed combination; 
claims 14 and 15 are allowable at least for the reason that the prior art does not teach or reasonably suggest the driving assembly further comprises a plurality of wires and a position sensor, the 
claim 18 is allowable at least for the reason that the prior art does not teach or reasonably suggest the wherein the base comprises a bottom, having an overflow groove; and a lateral wall, connected to the bottom and having a glue recess communicated with the overflow groove, wherein when the base is joined to the housing, the glue recess is disposed between the base and the housing, and the overflow groove is exposed as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






9/11/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872